Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted an amendment to Claim 1 that requires the size of the depression from the first side flange to the second slide flange is greater than the dimension of the tongue-training depression in a direction parallel to the length of the elongate tubular storage part.

Applicant argues that US 2,249,551 to Zohe does not teach this feature because Zohe would require that the flat flanges (#4 in Zohe, Figs. 1-2).  Applicant argues that the Zohe reference “is not capable of receiving a tongue.”  The examiner disagrees.  First, the size of the tongue is not claimed.  Second the channel of Zohe cannot be said to be incapable of receiving a tongue as any cut out or channel in a spoon is capable of receiving some portion of some sized tongue.  

According to Applicant the depression is not designed for an infant’s tongue.  The Examiner notes that the claim is directed to an apparatus claim, and is therefore claiming the structure of the spoon, and not the method of using the spoon.  Portions of a baby’s tongue can be received in the channel of Zohe.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method of using the spoon, with a particular sized baby’s tongue) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that depression is not designed for receiving a tongue, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, a cut out that is capable of receiving the tongue reads on the claims. 

The search uncovered Des. 161,947 which provides for a cut out at the end of the spoon that reads on the claims.  See annotated Fig. 1, below. 

    PNG
    media_image1.png
    569
    840
    media_image1.png
    Greyscale



In addition, the proposed claim would be indefinite.  The Examiner notes that upward extending edge flange (#24 in Applicants Fig. 3) is at an angle.  As such, depression has at least two dimensions in the direction parallel to the length of the elongate tubular storage part.  The first dimension is the outer most surface to the top of the depression.  The second dimension is the outer most surface to the bottom of the depression.  It is unclear which dimension is being claimed.  


    PNG
    media_image2.png
    192
    359
    media_image2.png
    Greyscale



/JONATHAN G RILEY/Primary Examiner, Art Unit 3724